Citation Nr: 1707488	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in April 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes the April 2015 Board remand also remanded the claim of entitlement to service connection for erectile dysfunction.  The Veteran was granted service connection for erectile dysfunction by an August 2015 rating decision.  As the Veteran's claim was granted in full the claim is no longer within the Board's jurisdiction.  Therefore, the issues are as noted on the cover page.  

A Board videoconference hearing was held before the undersigned Veterans Law Judge in February 2015.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for hypertension was remanded by the Board in April 2015 in order to obtain a VA examination.  The examiner was asked to provide an opinion as to whether there was a nexus between the Veteran's hypertension and active service.  

In response to the April 2015 Board remand the Veteran was provided with a July 2015 VA examination.  The examiner noted the Veteran had been diagnosed with hypertension in 2002.  The Veteran reported he had been told he had borderline high blood pressure during his active service.  The examiner concluded the Veteran's hypertension was less likely than not etiologically related to his active service because the claims file did not contain any notation of high blood pressure during active service and noted there was no documentation for treatment of high blood pressure until 2006.

The Board finds the July 2015 examiner's opinion to be inadequate.  The examiner seemingly impermissibly relied solely on the absence of treatment for hypertension in the Veteran's service treatment records (STRs).  Moreover, despite the Board's explicit instruction to accept as true certain statements from the Veteran, the examiner did not consider that the Veteran did not seek treatment for hypertension during his active service because it was not serious and he was advised that exercise and a healthy diet would remedy his elevated blood pressure.  See February 2015 Board videoconference hearing.  Additionally, the examiner provided contradictory statements indicating the Veteran was not treated for high blood pressure until 2006 but noted in the examination report that he had been diagnosed with hypertension in 2002.  The Veteran's claims file also contains several notations of the presence of hypertension prior to 2006.  A June 1999 private treatment record noted the Veteran was "lately diagnosed with hypertension."  A January 2004 VA treatment record noted the Veteran had borderline hypertension.  Therefore, the Veteran's claim must be remanded in order to obtain an addendum opinion which adequately addresses the evidence of record.  

Finally, it appears the Veteran continues to receive treatment at a VA medical center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  
 
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA examiner who examined the Veteran in July 2015 in connection with his claim for service-connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service?

The examiner should consider, and discuss as necessary, the following:

(i)  The Veteran's lay statements explaining he was told that he had high blood pressure during his active service but did not seek further treatment as he was advised exercise and a healthy diet would remedy the problem;  

(ii)  A December 1993 STR noting the Veteran had a systolic murmur since 1986;

(iii)  An April 1996 STR noting the Veteran's blood pressure was 148/94;

(iv)  A September 1996 STR noting the Veteran's blood pressure was 152/90 and his repeat blood pressure was 144/90;

(v)  A June 1999 private treatment record noting the Veteran was "lately diagnosed with hypertension."; and

(vi)  A January 2004 VA treatment record noting the Veteran had borderline hypertension

If the July 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

A complete rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




